PER CURIAM:
Tia S. Baldwin appeals the district court’s order accepting the report and recommendation of a magistrate judge and affirming the Commissioner’s denial of Social Security benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Baldwin v. Barnhart, No. CA-03-171-7-FL, - Fed. Appx. -, 2005 WL 4638355 (E.D.N.C. Mar. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.